EXAMINER’S Comment
Although the office indicated allowability of instant application once double patenting objection is overcome in the interview on 11/11/2021, the indication is withdrawn after further consideration.

DETAILED ACTION
Response to Arguments
Applicant's arguments  on page 6-7 with respect to rejections under 35 USC § 102 have been fully considered but are moot in light of new grounds of rejections.
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 

A detection circuit, a feature point identification circuit, in claims 8-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10460453. Although the claims at issue are not identical, they are not patentably distinct from each other. The comparison of the claims is as following.
Claim 1 in instant application 
Claim 1 in US 10460453
A method comprising: 





detecting a set of feature points within the frame, wherein the set of feature points includes a set of tracked feature points; generating a first image that indicates locations of the set of feature points within the frame; 


generating a second image that indicates neighborhoods of the set of tracked feature points, wherein locations of the neighborhoods in the second image are indicated by a first value and a remainder of the second image is indicated with a second value; and 
generating a third image based on the first image and the second image that indicates locations of a subset of the set of feature points that are different from the set of tracked feature points.


detecting, by the processor, feature points in the frame, to generate a plurality of detected feature points;
generating, by the processor, a first binary image indicating locations of the detected feature points with a bit value of one, wherein other locations in the first binary image have a bit value of zero;
generating, by the processor, a second binary image indicating neighborhoods of currently tracked points, wherein locations of the neighborhoods in the second binary image have a bit value of zero and other locations in the second binary image have a bit value of one; and
performing, by the processor, a binary AND of the first binary image and the second binary image, to generate a third binary image, wherein locations in the third binary image having a bit value of one indicate new feature points detected in the frame.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (JP-2011008687) in view of  ALAIN( WO 2015086537)

Regarding claim 1, TAKAHASHI teaches a method comprising: 
receiving a frame of an image ([0009], moving image data); 
detecting a set of feature points within the frame ([0009], detects a characteristic point), wherein the set of feature points includes a set of tracked feature points ([0009], for long-term tracking based on the 1 image);
generating a first image that indicates locations of the set of feature points within the frame ([0009], detecting a characteristic point for long-term tracking based on the first image characteristic); 
generating a second image that indicates neighborhoods of the set of tracked feature points([0009], A 2 feature detection part for detecting a feature point for short-term tracking based on a 2 image characteristic) ; and
generating a third image based on the first image and the second image that indicates locations of a subset of the set of feature points that is different from the set of tracked feature points ([0009], for 
TAKAHASHI does not expressly teach 
wherein locations of the neighborhoods in the second image are indicated by a first value and a remainder of the second image is indicated with a second value 
However, ALAIN teaches 
wherein locations of the neighborhoods (page 4, line 5-12, warping the spatial neighborhood of at least one of said feature points such that, after warping, the spatial neighborhoods of the feature points corresponding to each other in said feature correspondence over the different images correspond spatially themselves to each other) in the second image are indicated by a first value and a remainder of the second image is indicated with a second value( page 4, line 13-18, selecting at least three first colors at three different spatial positions of the spatial neighborhood in a first image, and at least one corresponding second color in the corresponding spatial neighborhood of another other image, resulting in a set of at least three local color correspondences, each color correspondence having a first color in said first image and the at least one corresponding second color in said another image).
It would have been obvious to an ordinary skill in the art to combine the teaching of   TAKAHASHI and ALAIN, by coloring regions of correspondence and non-correspondence, following the teaching of ALAIN, between tracked locations in different images in TAKAHASHI, with motivation of “building a set of color correspondences from a set of feature correspondences between features points in different images”(ALAIN, page 4, line 1-5).

Regarding claim 2, TAKAHASHI in view of ALAIN teaches the method of claim 1, wherein the generating of the third image is such that the third image indicates a location of a first feature of the 

Regarding claim 3, TAKAHASHI in view of ALAIN teaches the method of claim 1, wherein the frame is a first frame, and the set of tracked feature points is associated with a second frame that is prior to the first frame(TAKAHASHI , [0009], tracking feature point between frames).

Regarding claim 4, TAKAHASHI in view of ALAIN teaches the method of claim 1, further comprising adding the subset of the set of feature points to the set of tracked feature points( TAKAHASHI , [0009], performing block matching on the basis of a characteristic point for long-term tracking detected from the 2 different frames or a luminance value near a feature point for short-term tracking).

Regarding claim 5, TAKAHASHI in view of ALAIN teaches the method of claim 1, wherein each of the neighborhoods indicated by the second image is larger in area than a respective feature of the set of feature points (TAKAHASHI , [0023], an image pyramid (consisting of a set of images represented by an image of multiple resolution) for input image data is generated and feature point detection is also performed from low-resolution image data).

Regarding claim 6, TAKAHASHI in view of ALAIN teaches the method of claim 1 further comprising determining a set of coordinates for each feature point of the subset of the set of feature points based on the third image(TAKAHASHI , [0009], tracking feature point between frames on the basis of each feature amount of the feature point for long-term tracking detected from 2 different frames).

Claims 8-13 recite the computer vision system of claims 1-6. Since TAKAHASHI also teaches a computer vision system ([0001], image processing apparatus), claims 8-13 are also rejected.
Claims 15-20 recite the computer readable medium of the claims 1-6.  Since TAKAHASHI also teaches computer readable medium ([0013], computer), claims 15-20 are also rejected.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661